— Order, Supreme Court, New York County (Myriam J. Altman, J.), entered March 5, 1987, granting defendants’ motion to dismiss to the extent of precluding plaintiff from testifying at trial regarding certain documents which plaintiff failed to produce as required by a stipulation on the ground that the documents were not in plaintiff’s possession, affirmed, without costs.
We interpret the order of the I. A. S. court as precluding the plaintiff from offering any evidence with regard to documents that it was ordered to produce and failed to produce on their claim that the documents were not in their possession. Concur — Sandler, J. P., Carro, Milonas, Rosenberger and Wallach, JJ.